Citation Nr: 1036312	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 2006, 
for the award of service connection for chronic lymphocytic 
leukemia (CLL).

2.  Entitlement to an effective date prior to January 24, 2006, 
for the award of service connection for diabetes mellitus Type II 
with accompanying erectile dysfunction.

3.  Entitlement to an effective date prior to January 24, 2006, 
for the award of special monthly compensation based on loss of 
creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
By the rating action, the RO granted service connection for 
chronic lymphocytic leukemia (CLL) associated with herbicide 
exposure, effective from January 24, 2006.  The RO also granted 
service connection for diabetes mellitus Type II with 
accompanying erectile dysfunction associated with herbicide 
exposure, effective from January 24, 2006.  In addition, the RO 
granted entitlement to special monthly compensation (SMC) based 
on loss of use of creative organ, and, in so doing, assigned an 
effective date of January 24, 2006.  

The issue of entitlement to an effective date prior to January 
24, 2006, for the award of SMC based on loss of creative organ 
being remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Claims for service connection for CLL and diabetes mellitus 
Type II were received by the RO no earlier than January 24, 2006.


3.  Prior to January 24, 2006, there was no information or 
evidence that could be construed as a claim pursuant to which an 
award of service connection for CLL or diabetes mellitus Type II 
could have been granted.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 24, 
2006, for the award of service connection for CLL have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 3.816 (2009).

2.  The criteria for an effective date earlier than January 24, 
2006, for the award of service connection for diabetes mellitus 
Type II with accompanying erectile dysfunction have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.1, 3.114, 3.155, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in January 2006 with regard to the underlying 
service connection claim for diabetes mellitus Type II.  The 
Veteran thereafter perfected an appeal as to the effective date 
assigned.  Entitlement to an earlier effective date is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in January 2006), thus another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

As concerning the claim for an earlier effective date for the 
Veteran's service-connected CLL, VCAA notice was not provided to 
the Veteran prior to the issuance of the April 2006 rating 
decision.  However, a March 2006 letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Also, in July 2006, and specific to his CLL 
claim, the Veteran was issued notice including eligibility 
requirements for obtaining an earlier effective date pursuant to 
Nehmer v. Department of Veterans Affairs, C.A. No. CV-86-6160 
(N.D. Cal. Apr. 28, 2006).  Thus, the VA letters notified the 
Veteran of what information and evidence was needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence would be obtained by VA.  Id.  Collectively, the March 
2006 and July 2006 letters, as well as the August 2006 Statement 
of the Case (SOC) have clearly advised the Veteran of what was 
necessary to substantiate his CLL service connection claim for an 
earlier effective date.

The Board also finds that VA has complied with all assistance 
provisions of the VCAA.  The evidence of record contains the 
Veteran's medical records reflecting diagnoses of CLL and 
diabetes mellitus Type II.  VA also did not provide the Veteran 
with examinations in connection with the claims for an earlier 
effective date (VA provided the veteran with an examination in 
connection with his claims for service connection).  These issues 
would not warrant an examination, as they do not meet the 
statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).  There is 
no indication of relevant, outstanding records or documents that 
would support the Veteran's claims for an earlier effective date.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (1)-(3).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue decided herein.

Analysis

The record indicates that the Veteran served on active duty from 
November 1965 to November 1968, with verified service in the 
Republic of Vietnam.

In a VA Form 21-526, received January 24, 2006, the Veteran 
indicated that he was seeking service connection for Type II 
diabetes.  In a letter from Spectrum health a private physician, 
dated that same day, in pertinent part, indicated that the 
Veteran had chronic lymphocytic leukemia (CLL).  As part of this 
letter the physician commented that the Veteran's absolute number 
of lymphocytes was 4993.  

Private medical records from Spectrum Health, apparently received 
by VA on January 24, 2006 (the records are not date-stamped), 
include an August 2005 evaluation/assessment document which notes 
that the Veteran had lymphocytosis; the possibility of this being 
CLL was discussed.  A November 2005 laboratory report from Quest 
Diagnostics shows an absolute lymphocytes level of 4993.  

The report of a VA diabetes mellitus examination conducted in 
March 2006 shows that the Veteran informed the examiner that he 
was diagnosed with diabetes mellitus Type II in 2001, and also 
began to experience erectile dysfunction about that same time.  
He also provided a history of being diagnosed with CLL in 2004.  

By a rating action in April 2006, the RO granted service 
connection for CLL, evaluated as 100 percent disabling, effective 
January 24, 2006.  Service connection was also granted for 
diabetes mellitus Type II with accompanying erectile dysfunction 
associated with herbicide exposure, evaluated as 10 percent 
disabling, also effective from January 24, 2006.  

Generally, the effective date of an award of a claim is the date 
of receipt of the application or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Ordinarily, if compensation is awarded pursuant to a liberalizing 
law or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the effective date of the act or administrative issue.  If a 
claim is reviewed more than one year after the effective date of 
the liberalizing law or VA issue, benefits may be authorized for 
a period of one year prior to the date of receipt of the request 
for review.  See 38 U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. 
§§ 3.114, 3.400(p).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
"informal claim."  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Based upon a review of the evidence on file, the Board finds that 
the effective date of January 24, 2006, is the earliest effective 
date assignable for service connection for CLL.  This is the date 
of receipt of the Veteran's claim, which was received more than 
one year after his separation from service in November 1968.  
Accordingly, the applicable law establishes that the effective 
date, generally, shall be no earlier than the date of the claim.  
38 U.S.C.A. § 5110.

As to whether a claim was received earlier than January 24, 2006, 
the Board finds no evidence of there being such a claim.  The 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  "Application" is not defined in 
the statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined broadly 
to include a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992) (citing 38 C.F.R. § 3.1(p)).  The Board has 
reviewed the evidence dated prior to January 24, 2006, and there 
is no written intent to file a claim for service connection for 
CLL or diabetes mellitus Type II in the Veteran's claims file.  

In addition, while the records indicate that the Veteran was 
diagnosed with CLL in 2004, and diabetes mellitus Type II in 
2001, there was nothing that would have placed VA on notice that 
the Veteran was seeking any benefit in regard to CLL or diabetes 
mellitus Type II.  The mere presence of the medical evidence does 
not establish an intent on the part of the Veteran to seek 
entitlement to service connection for a diagnosed disability.  
Brannon v. West, 12 Vet. App. 32 (1998).  Additionally, in 
MacPhee v. Nicholson, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that the mere mention of 
a condition in a medical record alone cannot be construed as a 
claim for service connection.  459 F. D 1323, 1327 (Fed. Cir. 
2006); see 38 C.F.R. § 3.157 (2009).  Rather, the Federal circuit 
found that "a medical examination report will only be considered 
an informal claim for an increase in disability benefits if 
service connection has already been established for the 
disability."  Id., at 1327; see 38 C.F.R. § 3.157(b)(1) (medical 
records can serve as an informal claim "when such reports relate 
to examination or treatment of a disability for which service-
connection has previously been established").  In other words, 
the Federal Circuit held that a medical record would not 
constitute an informal claim except for when the disability being 
treated was already service-connected.  

In light of the foregoing, the Board finds that the Veteran has 
been awarded the earliest effective date for both CLL and 
diabetes mellitus provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the Board 
concludes that the Veteran's claims for earlier effective dates 
for the grants of service connection for CLL and diabetes 
mellitus Type II must be denied.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The preponderance of the evidence is against the 
claim.


Nehmer Consideration

As the result of a class action lawsuit brought by veterans of 
the Vietnam War and their survivors, the United States District 
Court for the Northern District of California (District Court), 
in a May 1989 decision, invalidated the regulation then in effect 
for adjudicating claims based on Agent Orange exposure,  38 
C.F.R. § 3.311a(d) (1989).  The District Court also voided all 
benefit denials that had been made under that section of the 
regulation.  See Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the parties 
entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made an 
order of the court.  Paragraph 3 of the stipulation and order 
provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any 
... disease which may be service connected 
in the future pursuant to the Agent Orange 
Act of 1991, the VA shall promptly 
thereafter readjudicate all claims for any 
such disease which were voided by the 
Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed 
subsequent to the Court's May 3, 1989 
Order.

According to Paragraph 5, the effective date for disability 
compensation based on the readjudication of a claim that was 
voided by the District Court shall be the date the voided claim 
was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to readjudicate all claims voided in 
the 1989 decision if the disease was subsequently presumptively 
service connected, even if the original claim was not expressly 
based on Agent Orange exposure.  The District Court also 
determined that, if the readjudication resulted in a grant of 
service connection, the effective date would be the date of the 
original claim.  See Nehmer v. United States Veterans' 
Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).


In a later decision the United States Court of Appeals for the 
9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, if 
the readjudication of a "similar claim" resulted in an award of 
benefits, the effective date for the grant of service connection 
is the date of the original claim.  See Nehmer v. United States 
Veterans' Administration, 284 F.3d 1158, 1161 (9th Cir. 2002) 
(Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued a 
regulation at 38 C.F.R. § 3.816 establishing the criteria for 
determining an effective date for service connection for a 
disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either pending 
before VA on May 3, 1989, or was received by VA between that date 
and the effective date of the regulation establishing a 
presumption of service connection for the covered disease, the 
effective date of the award will be the later of the date such 
claim was received by VA or the date the disability arose.  A 
Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease."  A "covered herbicide disease" 
means a disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before October 1, 
2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 
3.816.

The Nehmer stipulations were incorporated into a final regulation 
that became effective on September 24, 2003.  See 68 Fed. Reg. 
50,966 (Aug. 25, 2003).  The new regulation is 38 C.F.R. § 
3.816(c) (2), and it allows for the assignment of an effective 
date prior to the enactment of the liberalizing regulation if the 
original claim of entitlement to service connection for a 
"covered herbicide disease" was outstanding between March 3, 
1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the covered 
disease.  The date of the award will be the later of the date 
such claim was received by VA or the date the disability arose, 
except as otherwise provided for claims received within one year 
of discharge from service.


The Board notes that CLL was not listed as a "covered herbicide 
disease" under 38 C.F.R. § 3.816(b) (2).  An Order of the U.S. 
District Court for the Northern District of California in Nehmer 
v Department of Veterans Affairs, C.A. No. C-86-6160 (TEH) (N.D. 
Cal.), however, requires VA to provide retroactive benefits to 
Nehmer class members who filed claims for CLL before it was added 
to VA's presumptive list of diseases associated with exposure to 
Agent Orange.  See Veterans Benefits Administration Fast Letter 
06-16 (September 7, 2006).

On April 28, 2006, the court issued a Clarification Order 
directing VA to re-adjudicate the estimated 1,500 class members 
currently in receipt of compensation for CLL.  The court also 
ordered VA to mail a written outreach notice to each of the 
approximately 24,000 or more identified potential class members.  
The outreach notice informed each potential class member that if 
he or she filed a claim based on CLL prior to October 16, 2003, 
the individual has the right to request retroactive benefits.  
Such notice letter was issued to the Veteran in July 2006.  The 
letter explained that to be eligible for retroactive 
compensation, the evidence of record must show the following:  a) 
the Veteran had a diagnosis of chronic lymphocytic leukemia; b) 
the Veteran served in Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; and, c) a claim for 
disability benefits due to CLL was filed or denied between 
September 25, 1985, and October 16, 2003.

While the medical evidence of record reflects a diagnosis of CLL 
in 2004, and that the Veteran served in Vietnam during the 
applicable periods, the evidence of record does not reflect that 
the Veteran filed a claim of service connection for CLL prior to 
October 16, 2003.  In order for the retroactive provisions to be 
applied, the Veteran must have communicated an intent to claim 
service connection for CLL between September 25, 1985, and 
October 16, 2003.  There is no communication from the Veteran 
prior to January 24, 2006, that may be reasonably construed as a 
claim of service connection for CLL; nor does the Veteran state 
that a claim was filed prior to such date.  38 C.F.R. §§ 
3.151(a), 3.155(a).  As the Veteran had not filed a claim prior 
to October 16, 2003, the retroactive provisions do not apply to 
the Veteran's service connection claim for CLL.  


Diabetes mellitus, type II, was included as a presumptive Agent 
Orange disease under 38 C.F.R. § 3.309(e), which was made 
effective by VA as of July 9, 2001.  The legislation was then 
made retroactive by the United States Court of Appeals for the 
Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary 
of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  
Accordingly, if the Veteran's claim was received between May 3, 
1989 and May 8, 2001, the effective date must be the date of the 
claim.  Otherwise, the effective date of the award will be 
determined in accordance with § 3.114, which addresses effective 
dates when service connection has been granted based on a 
liberalizing change in the law (i.e. the inclusion of type II 
diabetes mellitus as a disease formally associated with exposure 
to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to the 
date of the veteran's claim may be awarded when the evidence 
shows that the veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue (May 8, 2001) and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 3.114.  
The eligibility criteria include a diagnosis of the claimed 
disorder.

While the medical evidence of record reflects a diagnosis of 
diabetes mellitus Type II in 2001, and that, as noted, the 
Veteran served in Vietnam during the applicable periods, the 
evidence of record does not reflect that the Veteran filed a 
claim of service connection for diabetes mellitus Type II prior 
to May 8, 2001.  In order for the retroactive provisions to be 
applied, the Veteran must have communicated an intent to claim 
service connection for Type II diabetes mellitus between May 3, 
1989 and May 8, 2001.  There is no communication from the Veteran 
prior to January 24, 2006, that may be reasonably construed as a 
claim of service connection for Type II diabetes mellitus; nor 
does the Veteran state that a claim was filed prior to such date.  
38 C.F.R. §§ 3.151(a), 3.155(a).  As the Veteran had not filed a 
claim prior to May 8, 2001, the retroactive provisions do not 
apply to the Veteran's service connection claim for Type II 
diabetes mellitus.  


In the absence of a claim, or intent to file a claim, for either 
CLL or diabetes mellitus Type II prior to January 2006, an 
effective date prior to January 24, 2006, for the grant of 
service connection for both CLL and diabetes mellitus Type II is 
not warranted.


ORDER

An effective date earlier than January 24, 2006, for the grant of 
service connection for chronic lymphocytic leukemia is denied.

An effective date earlier than January 24, 2006, for the grant of 
service connection for diabetes mellitus Type II is denied.


REMAND

Also as part of the above-mentioned April 2006 rating decision, 
entitlement to SMC based on loss of use of creative organ was 
granted, effective from January 24, 2006.  The Veteran was 
notified of this decision in April 2006.  He expressed his 
disagreement with the effective date assigned in May 2006. The 
timely filing of a notice of disagreement (NOD) initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  While a SOC was issued in August 2006 - addressing the 
matters of the effect dates assigned to the service-connected CLL 
and diabetes mellitus Type II disabilities -- it did not address 
the matter of an earlier effective date for the SMC grant.  38 
C.F.R. § 19.26 (2009).  The Board is, therefore, obligated to 
remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).


Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC and notification 
of the Veteran's appellate rights on the 
issue of entitlement to an effective date 
prior to January 24, 2006, for the award of 
SMC based on loss of creative organ.  The 
Veteran is reminded that to vest the Board 
with jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake any indicated 
development action.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


